UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) 2960 N. Meridian Street, Suite 300 Indianapolis, IN46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian St. Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:09/30 Date of reporting period: 09/30/12 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Annual Report September 30, 2012 Fund Adviser: Pekin Singer Strauss Asset Management 21 S. Clark Street, Suite 3325 Chicago, IL 60603 Toll Free (800) 470-1029 www.appleseedfund.com October 24, 2012 “If voting made any difference, they wouldn’t let us do it.” Mark Twain “Give me control over a nation’s currency, and I care not who makes its laws.” Baron M.A. Rothschild Dear Appleseed Shareholder: In the face of what could be called a “perfect storm” of risks, the market has been undeterred thus far in 2012.Including dividends, the S&P500 Index generated a total return of 6.3% in the third quarter ended September 30, 2012 and 16.4% through the first nine months of 2012. The bond market has also performed well this year.The 10-Year U.S. Treasury bond began the year yielding 2.00%, but demand from fixed income investors, along with continued Federal Reserve buying, has pushed bond prices up and therefore yields down to 1.64% at 9/30/2012. Cheap MoneyThe Wonder Drug Financial markets have rallied this year on the belief that the economic outlook will not deteriorate, or, if it does, central banks around the world stand poised to back-stop the capital markets.As a result, whereas it is good news that normally pushes markets up, bad news pushed up markets in the 3rd quarter as investors anticipated that the Federal Reserve would introduce another round of quantitative easing.Chairman Bernanke did not disappoint.On September 13th, the Fed announced that it intended to purchase $40billion of mortgage-backed bonds each month (for an indefinite period!) to quicken the pace of the economy.This commitment further extends its activist posture and the potential size of its balance sheet, which already has expanded from $800billion in 2008 to over $2.8trillion today. And the Fed is hardly alone with its stimulus efforts.Several weeks ago, Mario Draghi, the head of the European Central Bank (ECB), said that the ECB will stop at nothing to prop up the Euro-zone economy, and central bankers in the United Kingdom, Japan, Brazil, Turkey, South Korea, and China have all undertaken monetary easing steps.Essentially, central bankers are tripping over one another in their efforts to debase their currencies. To our knowledge, central bank intervention has never been done on this scale.Needless to say, all of these actions are potentially highly inflationary. Central bank intervention and support strategies have been designed to cheapen money.The result is that short-term Treasury bill yields have been hovering at slightly above zero for nearly four years, and, since mid-2011, the yield of the 10-Year Treasury bond, after adjusting for inflation, has been decidedly negative.The policy thinking remains that with money essentially free, prices of common stocks and houses will lift, helping banks and homeowners alike.And by lifting asset prices, the resulting wealth effect will, in turn, strengthen the economy. www.appleseedfund.com (800) 470-1029 To date, the impact on the real economy from monetary (and fiscal) policy stimulus, while positive, has been disappointing.The sugar-high the financial markets have received has not materially improved the jobs situation, and, while the housing sector may have bottomed, it has yet to show meaningful strength.And looking ahead, prospects do not appear to be any brighter.We cannot help but come to the conclusion that the Federal Reserve is exasperated that its actions have not yet improved the economy and that there is no Plan B at this time.Furthermore, much of Europe is in recession, as is Japan, and important emerging market countries are slowing.As a consequence, the case for more rapid growth of the U.S. economy in coming months is not a strong one, especially if the present stalemate between the Congress and the Administration takes the economy over the so-called Fiscal Cliff on 1/1/13 when major tax hikes and sizeablegovernment spending cuts are slated to kick-in. Of course, central bank intervention is not new.Since its inception nearly 100 years ago, the Federal Reserve Bank has been manipulating interest rates and the availability of money to periodically boost or weaken the economy.The result, often times, has been less than desired.Just looking at the Fed’s activities in the past 30 years, it is clear to us that without the Fed’s accommodative efforts, it is likely the Tech Bubble of the 1990s would not have become so inflated.Similarly, in the early 2000s, the Housing Bubble and the Credit Bubble would not have become as damaging without the aid of the Fed.If investors today are wary of the intervention and support efforts by the Fed and other central banks, it is not without reason. The Wonder Drug’s Side Effects While the strategy of creating waves of cheap money in support of the economy is designed to foster economic growth, it is not without its costs.Just briefly, they are: · Savers and bond investors dependent on interest income get short-changed at the most vulnerable stage of their livesretirement. · Cheap money policies contribute importantly to poor capital allocation decisions and economic imbalances (hence, bubbles form and then burst). · The torrent of money that is printed to cheapen money risks igniting severe inflation. That we have not seen severe inflation yet in the government’s official cost of living measures, in the face of massive money printing, may be due in part to the large gap between actual and potential output.This excess capacity has capped both wages and, not unrelatedly, home prices.The largest capacity gap in the economy is in the housing industry, which keeps downward pressure on the overall reported inflation numbers since housing’s weight in the government’s Consumer Price Index is 41% of the total.Clearly, when the now six-year housing bust turns around, the officially reported inflation numbers will turn with it. Some would say that what we have experienced in the past several years is biflation simultaneous inflation and deflation.That is, much of what we are buying is inflating (food and energy, for example), but much of what we own has been deflating (housing).Biflation is another way of explaining why the government’s official inflation calculations show only modest total inflation in the system at this time.Another term to describe the biflation is reduced prosperity. But, even modest reported inflation has its cost when wages are not rising.The cost of low inflation is broadly distributed over the economy and silently erodes the standard of living of much of the employed in the labor force as well as the unemployed, the under-employed, and retirees.For example, median household income in the United States has been unchanged since 2007 (at $49,258); adjusted for inflation, however, real median household income fell 8% in the 2007-2011 period.Similarly, in the 40-years ending in 2011, median household income increased from $7,900 to $41,903, but when inflation is factored in, median real household income increased a mere 12% (0.3%/year) in the 1971-2011 period, according to the U.S. Bureau of Labor Statistics. www.appleseedfund.com (800) 470-1029 Debt Intoxication and Hangover Another factor that has kept a lid on inflation stems from the large amount of debt in the system.While the expansion of debt tends to be stimulative to the economy, the servicing of it (interest payments and principal repayments) acts as a drag on Gross Domestic Product (GDP) and tends to dampen business activity.This is especially so if debt is contracting. Since 1920, there have been two extended periods in the U.S. of out-sized debt expansion (relative to GDP).The first period of especially heavy debt expansion began in the 1920s and extended into the 1930s when GDP contracted, and the second was the period that began in the early 1980s.The Debt/GDP ratio has contracted slightly since 2007, although it is still too early to determine whether it is the beginning of a new long-term trend. Deleveraging, or a reduction in the debt/GDP ratio, occurs through austerity, debt restructuring, nominal growth of the overall economy, or some combination of the three.Politically, there is probably no more appetite for austerity in the United States than in Greece, where the populace has taken to the streets in violent protest.Perhaps some minor government spending cuts and some modest tax increases may be acceptable, but it is probably unlikely that significant deleveraging will occur through the imposition of austerity measures.By default, then, the focus will remain on efforts to stimulate the economy in order to increase the denominator of the Debt/GDP ratio.Of course, policymakers have to worry about walking the line of reflating the economy while simultaneously suppressing interest rates.Higher interest rates would be costly for debtors, including the U. S. Government. Portfolio Positioning In contrast to the Tech Bubble of the late 1990s and more recently with the Housing Bubble, it is not altogether clear how all of this will play out.As the bubbles inflated, we became convinced tech stocks were going to collapse under their own weight, and, then subsequently six or so years later, that most everything related to the housing sector was going to deflate, sooner or later. How things will unfold today is somewhat murkier.The range of outcomes is wide, and the path that markets take probably will depend as much on policymakers as on economic forces. Right now, our best guess is that the economy continues to muddle along, possibly getting pushed into recession, and that the Federal Reserve likely will persist in its money printing efforts to boost the stock market.Whether the Fed succeeds in this, without bringing on higher rates of inflation or higher rates of interest on long-term U.S. Treasuries, we may not know for some time. Through our continuing efforts to invest in out-of-favor, undervalued companies, we are attempting to protect the real (inflation-adjusted) value of your Appleseed Fund investment.We remain disciplined about our approach to not just interest rate risk, but our exposure to credit, counterparty, currency, and political risks as well. www.appleseedfund.com (800) 470-1029 Many of our current holdings provide attractive dividend yields at current prices, in our opinion.We like to say that an attractive dividend yield allows us to be paid while we wait for the market to recognize the value that we see in a stock.Current examples include Tesco PLC with a dividend of 4.7%+, Sealed Air (SEE) with a dividend of 3.3%+, SK Telecom (SKM) with a dividend of 4.2%+, Willis Group (WSH) with a dividend of 3.2%+, and Novartis (NVS) with a dividend of 3.4%+.And this list is limited to just Appleseed Fund’s top ten holdings.All things being equal, we would rather own an undervalued company that pays a dividend than an undervalued company that does not pay a dividend.1 We are also investing capital in companies that have pricing flexibility with their products or services and that can sustain their real profits in a period of rising prices.For example, Appleseed is currently invested in two insurance brokers, Willis and Aon (AON).Our expectation is that insurance investment results are going to be weak in the current low interest environment.At the same time, our view is that insurance claims are bound to increase due to inflation.With declining investment income and increasing claim costs, the stage should be set for a sustained increase in insurance premiums.Willis and Aon, as insurance brokers, are likely to see increased commissions as a result, which should help them boost earnings per share in coming years. Appleseed Fund continues to use exchange-traded futures to hedge the Fund’s exposure to the British Pound, the Japanese Yen, and the Euro. The Fund also hedges its exposure to natural gas prices with a short position in a natural gas futures exchange-traded fund. In the trailing 12-months ending 9/30/12, these positions produced a slight loss while also serving their hedging purpose. Finally, as mentioned in earlier letters, we look very closely at free cash flow and at balance sheets when we invest in a portfolio company.We like to own shares of companies with strong balance sheets, like Mabuchi Motors (Tokyo:6592), and we like to own companies that generate strong cash flows, like John B. Sanfilippo (JBSS). Performance and Portfolio Changes During the past twelve months, Appleseed Fund has generated attractive absolute returns.From 9/30/11 through 9/30/12, Appleseed Fund has generated a total return of 12.86%, boosting the Fund’s average annual returns since inception to 6.81%. At the same time, Appleseed Fund underperformed the surging S&P 500 Index, which has generated a one-year total return of 30.17%.Appleseed’s relative underperformance this past year is largely due to the Fund’s significant allocation to international stocks, gold trusts, and cash.These positions as a group have generated positive returns but have significantly underperformed the S&P 500 Index. 1There are no guarantees that dividend paying stocks will continue to pay dividends. Dividend paying stocks may not experience the same capital appreciation potential as non-dividend paying stocks. In addition such a strategy does not ensure profit or guarantee against loss. www.appleseedfund.com (800) 470-1029 The Fund’s past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1–800–470–1029. Total annual operating expenses, as disclosed in the Fund’s prospectus dated June 7, 2012, were 1.70% of average daily net assets for the Investor Class (1.35% after fee waivers/expense reimbursements by the Adviser).The Adviser has contractually agreed to cap certain operating expenses of the Fund through June 7, 2013.The Investor Class commenced operations on December 8, 2006. After almost six years of existence, Appleseed Fund continues to exceed our long-term goal of outperforming the S&P 500 Index.Through 9/30/12, Appleseed Fund Investor Class has outperformed its benchmark by more than 4% per annum on average since its inception in 2006. During the past twelve months, the most significant positive contributors to the Fund’s returns have been Shimano (Tokyo:7309), Weyerhaeuser (WY), Noble Corporation (NE), Google (GOOG), John B. Sanfilippo (JBSS) and Nexen (NXY).After Weyerhaeuser and Nexen share prices reached our estimates of their intrinsic value, we sold our positions in these companies.We also trimmed our positions in Shimano, Noble Corporation, Google, and John B. Sanfilippo as their share prices increased. The most significant equity detractors to the Fund’s performance during the past twelve months have been Dr. Ci: Labo (Tokyo:4924), Sealed Air (SEE), and Staples (SPLS).We continue to maintain our position with each of these stocks, and in the case of Staples we have increased our position. Staples is the world’s leading provider of office products by a large margin.Most people are familiar with its retail store chain, but the company’s most profitable and most valuable business division is its U.S. contract delivery business.Staples has recently seen competition increase in its U.S. retail business and economic weakness in Europe, both of which have pressured profit margins, and it would be an understatement to suggest that Staples is an out-of-favor stock right now.At the same time, Staples continues to generate $1 billion per annum in free cash flow and has been returning its free cash flow to shareholders through dividends and inexpensive stock repurchases.As we wait for the business and market sentiment to improve, Appleseed’s investors are being paid an annual dividend of almost 4%. During the past three months, we have sold the Fund’s positions in Nexen (NXY), HanesBrands (HBI) and Rohm (Osaka:6963). We also initiated a new position in Suzuki Motors (Tokyo:7269). Our newest holding, Suzuki Motors, has a leading position in the mini, small, and subcompact car categories worldwide.It is also the leading passenger car manufacturer in India through one of its majority owned subsidiaries.Despite a strong business franchise and a balance sheet with an excess of cash, we were able to purchase Suzuki’s shares at a significant discount to our intrinsic value estimate. Thank you for your continued support and trust in our ability to manage your Appleseed Fund investment. Sincerely, www.appleseedfund.com (800) 470-1029 The Fund's past performance does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. At the end of the Fund’s reporting period on September 30, 2012, Sealed Air (SEE) represented 4.5%, Willis Group (WSH) represented 3.7%, Novartis (NVS) represented 3.6%, Aon (AON) represented 1.2%, Dr. Ci: Labo (Tokyo:4924) represented 2.7%, Mabuchi Motors (Tokyo:6592) represented 4.2%, Suzuki Motors (Tokyo:7269) represented 2.6%, John B. Sanfilippo (JBSS) represented 3.1%, HanesBrands (HBI) represented 0.0%, SK Telecom (SKM) represented 4.5%, Staples (SPLS) represented 3.3%, Rohm represented (Osaka:6963) represented 0.0%,Nexen (NXY) represented 0.0%, Tesco PLC (London:TSCO) represented 7.9%, and Weyerhaeuser (WY) represented 0.0% of the portfolio, respectively. The S&P 500 Index is a widely recognized unmanaged index of equity prices and are representative of a broader market and range of securities than is found in the Fund’s portfolio. The Index returns do not reflect the deduction of expenses, which have been deducted from the Fund’s returns. The Index return assumes reinvestment of all distributions and does not reflect the deduction of taxes and fees. Individuals cannot invest directly in the Index, however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing. The Fund's prospectus contains this and other information about the Fund, and should be read carefully before investing. You may obtain a current copy of the Fund's prospectus by calling 1-800-470-1029. Distributed by Unified Financial Securities, Inc., 2960 North Meridian Street, Suite 300, Indianapolis, IN 46208 (Member FINRA). www.appleseedfund.com (800) 470-1029 Investment Results - (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-470-1029. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. **The Investor Class commenced operations on December 8, 2006.The Institutional class commenced operations on January 31, 2011. *** The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.The Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.Individuals cannot invest directly in this Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above.Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. www.appleseedfund.com (800) 470-1029 Investments Results – continued (Unaudited) The chart above assumes an initial investment of $10,000 made on December 8, 2006 (commencement of operations) for the Investor Class and held through September 30, 2012. The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted.For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-800-470-1029.The Fund’s investment objectives, risks, charges and expenses should be considered carefully before investing.The prospectus contains this and other important information about the investment company and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. www.appleseedfund.com (800) 470-1029 Investments Results – continued (Unaudited) The chart above assumes an initial investment of $10,000 made on January 31, 2011 (commencement of operations) for the Institutional Class and held through September 30, 2012. The S&P 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance of the Fund may be lower or higher than the performance quoted.For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-800-470-1029.The Fund’s investment objectives, risks, charges and expenses should be considered carefully before investing.The prospectus contains this and other important information about the investment company and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. www.appleseedfund.com (800) 470-1029 Fund Holdings – (Unaudited) 1As a percentage of net assets. The Appleseed Fund invests primarily in a portfolio of equity securities of companies that are undervalued in the opinion of the Fund’s Adviser, Pekin Singer Strauss Asset Management.The investment objective of the Appleseed Fund is long-term capital appreciation. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for six months from April 1, 2012 to September 30, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During The Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Expenses shown are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.The second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.If incurred, the short-term redemption fee imposed by the Fund would increase your expenses. Appleseed Fund - Investor Class Beginning Account Value April 1, 2012 Ending Account Value September 30, 2012 Expenses Paid During the Period April 1, 2012 – September 30, 2012* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Investor Class annualized expense ratio of 1.27%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Appleseed Fund - Institutional Class Beginning Account Value April 1, 2012 Ending Account Value September 30, 2012 Expenses Paid During the Period April 1, 2012 – September 30, 2012* Actual Hypothetical (5% return before expenses) *Expenses are equal to the Institutional Class annualized expense ratio of 1.02%, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Appleseed Fund Schedule of Investments September 30, 2012 Common Stocks - 67.86% Shares Fair Value Business Services - 4.24% Staples, Inc. Sykes Enterprises, Inc. (a) Consumer Discretionary - 3.03% Shimano, Inc. (b) Consumer Staples - 17.81% Avon Products, Inc. Dr. Ci:Labo Co., Ltd. (b) Female Health Company / The John B. Sanfilippo & Son, Inc. (a) Tesco, plc (b) Energy - 6.81% Nabors Industries, Ltd. (a) (b) Noble Corp. (a) (b) Financials - 8.38% Aon PLC (b) Western Union Co. Willis Group Holdings PLC (b) Health Care Services - 3.39% Albany Molecular Research, Inc. (a) PDI, Inc. (a) Industrials - 6.78% Mabuchi Motor Co., Ltd. (b) Suzuki Motor Corp. (b) Materials - 4.51% Sealed Air Corp. Pharmaceuticals - 3.57% Novartis AG (b) (c) (h) Real Estate - 1.32% Pico Holdings, Inc. (a) Technology - 3.55% Google, Inc. - Class A (a) Telecommunication Services - 4.47% SK Telecom Co., Ltd. (b) (c) TOTAL COMMON STOCKS (Cost $153,590,665) See accompanying notes which are an integral part of these financial statements. Appleseed Fund Schedule of Investments - continued September 30, 2012 Gold Trusts - 17.24% Shares Fair Value Central Gold Trust (a) (b) (e) (f) $ ETFS Gold Trust (a) (d) SPDR Gold Trust (a) (d) Sprott Physical Gold Trust (a) (b) (e) (f) TOTAL GOLD TRUSTS (Cost $33,704,275) Principal Certificates of Deposit - 0.84% Amount Community TR & Micro, 0.50%, 11/25/2012 $ Pacific Coast Bank, 0.17%, 10/18/2012 Pacific Coast Bank, 0.17%, 12/06/2012 Self-Help Federal Credit Union, 0.50%, 11/29/2012 University Bank, 0.095%, 10/04/2012 TOTAL CERTIFICATES OF DEPOSIT (Cost $2,003,455) Money Market Securities - 13.92% Shares Federated Government Obligations Fund - Institutional Shares, 0.02% (g) TOTAL MONEY MARKET SECURITIES (Cost $33,156,827) TOTAL INVESTMENTS - LONG - (Cost $222,455,222) - 99.86% $ TOTAL INVESTMENTS - SHORT - (Proceeds Received $3,678,010) - (2.04%) $ ) Cash and other assets less liabilities - 2.18% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing (b) Foreign security denominated in U.S. dollars (c) American Depositary Receipt (d) Exchange-Traded Fund (e) Closed-End Mutual Fund (f)Passive Foreign Investment Company (g) Variable rate security; the money market rate shown represents the rate at September 30, 2012. (h) All or a portion of this security is held for collateral for securities sold short.The total fair value of this collateral on September 30, 2012 is $6,554,820. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Schedule of Securities Sold Short September 30, 2012 Limited Partnerships - (2.04%) Shares Fair Value US Natural Gas Fund, L.P. ) $ ) TOTAL LIMITED PARTNERSHIPS (Proceeds Received $3,678,010) ) See accompanying notes which are an integral part of these financial statements. Appleseed Fund Schedule of Futures Contracts September 30, 2012 Number of (Short) Underlying Face Amount at Unrealized Appreciation Short Futures Contracts Contracts Fair Value (Depreciation) British Pound Currency Futures Contract December 2012 ) $ ) $ ) Euro Currency Futures Contract December 2012 ) ) Japanese Yen Currency Futures Contract December 2012 ) ) Total Short Futures Contracts ) $ ) See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statement of Assets and Liabilities September 30, 2012 Assets Investments in securities, at fair value (Cost $222,455,222) $ Cash restricted at broker Cash held at broker (a) Receivable for investments sold Receivable for fund shares purchased Receivable for net variation margin on futures contracts Dividends receivable Prepaid expenses Interest receivable Total assets Liabilities Investment securities sold short, at value (proceeds $3,678,010) Payable to Adviser (b) Payable for investments purchased Payable for fund shares redeemed Payable for Administration Plan fees, Investor Class (b) Payable to administrator, fund accountant, and transfer agent (b) Payable to custodian Payable to trustees and officers Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gain (loss) from investment transactions Net unrealized appreciation (depreciation) on: Investment securities and Securities Sold Short Foreign currency translation Futures contracts ) Net Assets $ Net Assets: Investor Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($13.07 * 98%) (c) $ Net Assets: Institutional Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($13.09 * 98%) (c) $ (a) Cash used as collateral for futures contract transactions. (b) See Note 5 in the Notes to the Financial Statements (c) The Fund charges a 2.00% redemption fee on shares redeemed within 90 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statement of Operations For the fiscal year ended September 30, 2012 Investment Income Dividend income (net of withholding tax $265,811) $ Interest income Total Income Expenses Investment Adviser fee (a) Administration plan fee, Investor Class (a) Administration expenses (a) Transfer agent expenses (a) Fund accounting expenses (a) Registration expenses Custodian expenses Printing expenses Legal expenses Auditing expenses Trustee expenses CCO expenses Miscellaneous expenses Insurance expenses Pricing expenses Other expense - short sale and interest expense Total Expenses Less: Fees waived & expenses reimbursed by Adviser (a) ) Net operating expenses Net Investment Income Realized & Unrealized Gain (Loss) on Investments Long term capital gain distributions from real estate investment trusts Net realized gain (loss) on: Investment securities Securities sold short ) Foreign currency translations ) Futures contracts Change in unrealized appreciation (depreciation) on: Investment securities Securities sold short ) Foreign currency translations Futures contracts ) Net realized and unrealized gain (loss) on investment securities foreign currency translations, & futures contracts Net increase (decrease) in net assets resulting from operations $ (a)See Note 5 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Statements of Changes In Net Assets Year Ended September 30, 2012 Year Ended September 30, 2011 Operations Net investment income (loss) $ $ Long term capital gain distributions from real estate investment trusts - Distributions of Long-term capital gains received from underlying investments - Net realized gain (loss) on investment securities, securities sold short, foreign currency translations, & futures contracts Change in unrealized appreciation (depreciation) on investment securities, securities sold short, foreign currency translations, & futures contracts ) Net increase (decrease) in net assets resulting from operations ) Distributions From net investment income, Investor Class ) ) From net realized gains, Investor Class ) ) From net investment income, Institutional Class ) - From net realized gains, Institutional Class ) - Total distributions ) ) Capital Share Transactions - Investor Class Proceeds from Fund shares sold Proceeds from redemption fees collected (a) Reinvestment of distributions Amount paid for Fund shares redeemed ) ) Net increase (decrease) in net assets resulting from Investor Class capital share transactions Capital Share Transactions - Institutional Class Proceeds from Fund shares sold (b) Proceeds from redemption fees collected (a) (b) Reinvestment of distributions - (b) Amount paid for Fund shares redeemed ) ) (b) Net increase (decrease) in net assets resulting from Institutional capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment (loss) included in net assets at end of period $ ) $ ) Capital Share Transactions - Investor Class Shares sold Shares issued in reinvestment of distributions Shares repurchased ) ) Net increase (decrease) in Investor Class shares outstanding Capital Share Transactions - Institutional Class Shares sold (b) Shares issued in reinvestment of distributions - (b) Shares repurchased ) ) (b) Net increase (decrease) in Institutional Class shares outstanding (a)The Fund charges a 2% redemption fee on shares redeemed within 90 calendars days of purchase. Shares are redeemed at the Net Asset Value if held longer than 90 calendar days. (b)For the period January 31, 2011 (Commencement of the Institutional Class) through September 30, 2011. See accompanying notes which are an integral part of these financial statements. Appleseed Fund - Investor Class Financial Highlights (For a share outstanding during each period) Year ended Year ended Year ended Period ended Year ended Period ended September September September September November November 30, 2012 30, 2011 30, 2010 30, 2009 (a) 30, 2008 30, 2007 (b) Selected Per Share Data: Net asset value, beginning of period $ 7.44 $ 9.85 $ 10.00 Income from investment operations: Net investment income (loss) (c) (c) (c) (c) Net realized and unrealized gain (loss) on investments (n) Total from investment operations Less distributions to shareholders: From net investment income From net realized gain - - (d) - Total distributions Paid in capital from redemption fees - (e) - (e) - (e) Net asset value, end of period Total Return (f) 12.86% 0.74% 9.03% 55.95% (g) (23.07)% (1.33)% (g) Ratios and Supplemental Data: Net assets, end of period (000) Ratio of net expenses to average net assets (l) 1.25% (o) 1.24% (m) 1.24% 1.17%(h) (k) 0.90% 0.90% (h) Ratio of net expenses to average net assets before reimbursement & federal income taxes (l) 1.52% 1.48% 1.32% 2.02% (h) 3.09% 3.52%(h) (i) Ratio of net investment income (loss) to average net assets (l) 0.38% 0.25% 0.54% 0.87% (h) 2.40% 1.40% (h) Ratio of net investment income (loss) to average net assets before reimbursement & federal income taxes (l) 0.11% 0.01% 0.46% 0.02% (h) 0.21% (1.22)%(h) (j) Portfolio turnover rate 76.27% 68.05% 61.48% 40.54% (g) 127.63% 27.07% (g) (a) The Fund's Board of Trustees elected to change its fiscal year end from November 30 to September 30. The information presented is from December 1, 2008 through September 30, 2009. (b)For the period December 8, 2006 (the date the Fund commenced operations) through November 30, 2007. (c)Net investment income per share is based on average shares outstanding during the period. (d)Net realized gain distributed amounted to less than $0.005 per share. (e)Redemption fees resulted in less than $0.005 per share. (f)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (g)Not annualized. (h)Annualized. (i)The expense ratio before reimbursements includes income taxes of .09% which was voluntarily reimbursed by the Adviser and Fund Administrator. (j)The net investment income (loss) ratio includes income tax expense of (.09)% which was voluntarily reimbursed by the Adviser and Fund Administrator. (k)Effective April 1, 2009, the Adviser has contractually agreed to cap the Fund's expenses at 1.24%.Prior to April 1, 2009, the Fund's expense cap was 0.90%. (l)These ratios exclude the impact of expenses of the underlying security holdings as represented in the Schedule of Investments. (m) Effective January 28, 2011, the Adviser has contractually agreed to cap the Fund's expenses at 0.99% excluding fees paid pursuant to an Administrative Services Plan.Prior to January 28, 2011, the Fund's expense cap was 1.24%.Also effective January 28, 2011, the Fund adopted an Administrative Services Plan with respect to Investor Class shares, pursuant to which the Fund pays an annual fee equal to 0.25% of the average daily net assets of the Investor Class shares. (n)Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period.It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuation in share transactions. (o)Includes short sale and interest expense of 0.01% for 2012. See accompanying notes which are an integral part of these financial statements. Appleseed Fund - Institutional Class Financial Highlights (For a share outstanding during each period) For the Year Ended Period Ended September 30, 2012 September 30, 2011 (a) Selected Per Share Data Net asset value, beginning of period $ $ Income from investment operations: Net investment income (c) (c) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less Distributions to shareholders: From net investment income ) - From net realized gain ) - Total distributions ) - Paid in capital from redemption fees - (g) Net asset value, end of period $ $ Total Return (b) % )% (d) Ratios and Supplemental Data Net assets, end of period (000) $ $ Ratio of expenses to average net assets (f) % (h) % (e) Ratio of expenses to average net assets before waiver and reimbursement (f) % % (e) Ratio of net investment income (loss) to average net assets (f) % % (e) Ratio of net investment income (loss) to average net assets before waiver and reimbursement (f) % % (e) Portfolio turnover rate % % (d) (a)For the period January 31, 2011 (commencement of operations) through September 30, 2011. (b)Total return in the above table represents the rate that the investor would have earned on an investment in the Fund, assuming reinvestment of dividends. (c)Net investment income per share is based on average shares outstanding during the period. (d)Not annualized. (e)Annualized. (f)These ratios exclude the impact of expenses of the underlying security holdings as represented in the Schedule of Investments. (g)Redemption fees resulted in less than $0.005 per share. (h)Includes short sale and interest expense of 0.02% for 2012. See accompanying notes which are an integral part of these financial statements. Appleseed Fund Notes to the Financial Statements September 30, 2012 NOTE 1.ORGANIZATION The Appleseed Fund (the “Fund”) was organized as a non-diversified series of the Unified Series Trust (the “Trust”) on September 11, 2006. The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”). The Trust Agreement permits the Board of Trustees of the Trust (the “Board”) to issue an unlimited number of shares of beneficial interest of separate series. The Fund is one of a series of funds currently authorized by the Board.The Fund’s investment Adviser is Pekin Singer Strauss Asset Management, Inc. (the “Adviser”).The investment objective of the Fund is to provide long-term capital appreciation. The Fund currently offers two classes of shares, Investor Class and Institutional Class.Investor shares were first offered to the public on December 8, 2006; and Institutional shares were first offered to the public on January 31, 2011.Each share represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such dividends and distributions out of income belonging to the Fund as are declared by the Board.The primary difference between the two classes is attributable to the administrative service fee arrangements for the Investor Class.On matters that affect the Fund as a whole, each class has the same voting and other rights and preferences as any other class.On matters that affect only one class, only shareholders of that class may vote.Each class votes separately on matters affecting only that class, or on matters expressly required to be voted on separately by state or federal law.Shares of each class of a series have the same voting and other rights and preferences as the other classes and series of the Trust for matters that affect the Trust as a whole.The Fund may offer additional classes of shares in the future. Non-Diversification Risk– The Fund is non-diversified, which means it may invest a greater percentage of its assets in a fewer number of stocks as compared to other mutual funds that are more broadly diversified.As a result, the Fund’s share price may be more volatile than the share price of some other mutual funds, and the poor performance of an individual stock in the Fund’s portfolio may have a significant negative impact on the Fund’s performance. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Foreign Currency Translation - Amounts denominated in or expected to settle in foreign currencies are translated into U.S. dollars based on exchange rates on the following basis: a) the fair values of investment securities and other assets and liabilities are translated at the closing rate of exchange each day and b) purchases and sales of investment securities and income and expenses are translated at the rate of exchange prevailing on the respective dates of such transactions. The Fund isolates the portion of the results of operations from changes in foreign exchange rates on investments from those resulting from changes in market prices of securities held.Such fluctuations are included with the net realized and unrealized gains and losses from foreign currency transactions. Reported net realized foreign currency transaction gains or losses arise from 1) sales of foreign currencies, 2) currency gains or losses realized between the trade and settlement dates on securities transactions, and 3) the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. dollar equivalent to the amounts actually received or paid.Reported net unrealized foreign exchange gains or losses arise from changes in the value of assets and liabilities, other than investments, resulting from changes in exchange rates. Short Sales - The Fund may make short sales as part of its overall portfolio management strategies or to offset a potential decline in value of a security.The Fund may engage in short sales with respect to various types of securities, including Exchange Traded Funds (ETFs), and Futures.A short sale involves the sale of a security that is borrowed from a broker or other institution to complete the sale.The Fund may engage in short sales with respect to securities it owns, as well as securities that it does not own.Short sales expose the Fund to the risk that it will be required to acquire, convert or exchange securities to replace the borrowed securities (also known as “covering” the short position) at a time when the securities sold short have appreciated in value, thus resulting in a loss to the Fund.The Fund’s investment performance may also suffer if the Fund is required to close out a short position earlier than it had intended.The Fund must segregate assets determined to be liquid in accordance with procedures established by the Board of Trustees, or otherwise cover its position in a permissible manner.The Fund will be required to pledge its liquid assets to the broker in order to secure its performance on short sales.As a result, the assets pledged may not be available to meet the Fund’s needs for immediate cash or other liquidity.In addition, the Fund may be subject to expenses related to short sales that are not typically associated with investing in securities directly, such as costs of borrowing and margin account maintenance costs associated with the Fund’s open short positions.These types of short sales expenses are sometimes referred to as the “negative cost of carry,” and will tend to cause the Fund to lose money on a short sale even in instances where the price of the underlying security sold short does not change over the duration of the short sale.Dividend expenses on securities sold short and borrowing costs are not covered under the Advisor’s expense limitation agreement with the Fund and, therefore, these expenses will be borne by the shareholders of the Fund.The Fund’s social and environmental screens are not applied to short sales. Appleseed Fund Notes to the Financial Statements September 30, 2012 NOTE 2. SIGNIFICANT ACCOUNTING POLICIES - continued Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a “regulated investment company” (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the fiscal year ended September 30, 2012, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations.During the year, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2008. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board).Income, realized gains and losses, unrealized appreciation and depreciation, and Fund-wide expenses not allocated to a particular class shall be allocated to each class based on the net assets of that class in relation to the net assets of the entire Fund. Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Dividend income from Real Estate Investment Trusts (REITS) and distributions from Limited Partnerships are recognized on the ex-date.The calendar year end classification of distributions received from REITS during the fiscal year are reported subsequent to year end; accordingly, the Fund estimates the character of REIT distributions based on the most recent information available.Income or loss from Limited Partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Redemption Fees – The Fund charges a 2.00% redemption fee for shares redeemed within 90 calendar days of purchase.These fees are deducted from the redemption proceeds otherwise payable to the shareholder.The Fund will retain the fee charged as an increase in paid-in capital and such fees become part of the Fund’s daily NAV calculation. Dividends and Distributions – The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on at least an annual basis. The Fund intends to distribute its net realized long-term capital gains and its net realized short-term capital gains at least once a year. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset value per share of the Fund.For the year ended September 30, 2012, the Fund made the following reclassifications to increase (decrease) the components of net assets: Accumulated Undistributed Accumulated Net Realized Paid in Capital Net Investment Income Loss from Investments Appleseed Fund $ $ $ ) Appleseed Fund Notes to the Financial Statements September 30, 2012 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally Accepted Accounting Principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as a pricing model and/or the risk inherent in the inputs to the valuation technique).Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, exchange-traded funds, gold trusts, limited partnerships, and closed-end funds are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Appleseed Fund Notes to the Financial Statements September 30, 2012 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), and certificates of deposit, are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. Futures contracts that the Fund invests in are valued at the settlement price established each day by the board of trade or exchange on which they are traded and when the market is considered active will generally be categorized as Level 1 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available. Appleseed Fund Notes to the Financial Statements September 30, 2012 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2012: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
